DETAILED ACTION
This action is responsive to communications filed 10 August 2022.
Claim 4 has been canceled.
Claims 3, 6-10, 14-18, 20-21, 25-27, 29-37, 41-45, 47-48 and 53-54 remain canceled.
Claims 1-2, 5, 11-13, 19, 22-24, 28, 38-40, 46 and 49-52 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
The objections to the claims have been withdrawn in view of amendments.
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive. 
Applicant argues in substance:
Dao does not disclose or suggest "obtaining the indication of the APR responsive to a Protocol Data Unit, PDU, session establishment notification message from a Session Management Function, SMF, regarding claim 1. Although having different scope, Claims 22, 28 and 49 recite similar recitations and Applicant submits fails for the same reasons. See Remarks pages 13-14.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. The limitations above, under broadest reasonable interpretation, denote receiving an indication of a rule after being notified of a PDU session establishment by a SMF, therefore Qiao at least discloses and/or teaches that an H-SMF establishes a PDU session with a selected H-PCF and obtains default Rules for the PDU session. See at least [0334]. Qiao does not explicitly denote that an indication of an APR is obtained responsive to a PDU session establishment message by a SMF; however, Dao at least discloses and/or teaches that during a PDU session establishment, a SMF uses information provided by UE (i.e. rules) to decide what information for notification, and a SMF sends a requests for network QoS information when PDU session is established (i.e. establishment requires request/response, wherein response is a message, see at least [FIGs. 12-18]). See at least [0075-0076]. The combination of Qiao-Dao therefore denotes that certain indications of different rules can be obtained in response to a PDU establishment, wherein a notification/message is transmitted after establishment for rules. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Qiao in view of Dao to have received at least one rule for setting a condition for reporting analytics to a network data analytics function, NWDAF and to have obtained the indication of the APR responsive to a Protocol Data Unit, PDU session establishment notification message from a Session Management Function, SMF. One of ordinary skill in the art would have been motivated to do so to directly send reports to the NWDAF via ND2 reference point and to have a control plane function as a session management function (SMF) perform the method automatically by the control plane function following PDU session establishment for the UE (Dao, [0309] [0317] [0400] [0404]).
Although having different scope, Claims 22, 28 and 49 recite similar recitations and Examiner submits that the claims are at least disclosed and/or taught for the same reasons set forth above regarding claim 1 for similar reasons and regarding the recitation of similar material.
In essence, regarding claim 22, newly amended limitations “wherein the at least one rule is translated from an analytics policy rule, APR, responsive to an obtained indication of the APR, wherein the indication of the APR is obtained responsive to a Protocol Data Unit, PDU, session establishment notification message from a Session Management Function, SMF, wherein the APR indicates the analytics to be carried out by a user plane function node”, under broadest reasonable interpretation, denote translating a rule from an analytics policy rule, responsive to obtaining an indication of the APR responsive to a PDU session establishment notification message from a SMF, therefore Qiao at least discloses and/or teaches receiving PCC/charging control rules received by the H-PCF, that is enforced by the H-SMF, e.g. determine/derive user plane rules based on the one or more PCC rules and/or charging control rules, such as into usage reporting rules, etc. so that the H-UPF may install the user plane rules (as translated) received from the H-PCF and enforced by the H-SMF, and the H-SMF establishes a PDU session with selected H-PCF to obtain default rules for PDU session (i.e. establishment requires request/response, wherein response is a message, see at least [FIGs. 12-18]). See further at least [0334] [0341-0343]. Qiao does not explicitly denote that an indication of an APR is obtained responsive to a PDU session establishment message by a SMF; however, Dao at least discloses and/or teaches that during a PDU session establishment, a SMF uses information provided by UE (i.e. rules) to decide what information for notification, and a SMF sends a requests for network QoS information when PDU session is established. See at least [0075-0076]. The combination of Qiao-Dao therefore denotes that certain indications of different rules can be obtained in response to a PDU establishment, wherein a notification/message is transmitted after establishment for rules. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Qiao in view of Dao to have received at least one rule for setting a condition for reporting analytics to a network data analytics function, NWDAF and to have obtained the indication of the APR responsive to a Protocol Data Unit, PDU session establishment notification message from a Session Management Function, SMF. One of ordinary skill in the art would have been motivated to do so to directly send reports to the NWDAF via ND2 reference point and to have a control plane function as a session management function (SMF) perform the method automatically by the control plane function following PDU session establishment for the UE (Dao, [0309] [0317] [0400] [0404]). Therefore Qiao in view of Dao would have obtained an indication of rules to be translated into user plane rules responsive to a PDU session establishment.
Qiao fails to teach all of the recitations of Claim 13, e.g. QoS does not disclose that the gating control rule may comprise an accuracy indicating an accuracy level for the service data flow. See Remarks page 14.
In response to Applicant’s arguments (b), the Examiner respectfully disagrees. The limitation “deriving the condition based on an accuracy level indicated in the APR” under broadest reasonable interpretation denotes a condition determined on an accuracy level indicated in the indication of rules, therefore Qiao at least discloses and/or teaches a gating control rule indication that is used to discard packets that don’t match service data flow of the gating control rule (i.e. matching as an accuracy measurement, e.g. the same). See at least [0261]. The rule denotes matching, therefore any non-matching packets are discarded, e.g. as an accuracy level for gating control.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
The limitations of “translate/translating the APR into at least one rule” is interpreted, under broadest reasonable interpretation in light of the specification as converting the APR into at least one rule, such as to be sent to a UPF, wherein the specification defines that “translate APRs into lower level rules that are transmitted to UPF” and also “translate the APRs received from the APS and may generate the different rules that are sent to UPF”, see [pg. 7, ls. 1-10]. It appears that the APR is higher-level than a UPF can understand or that the UPF requires different rules to be generated and is directed via different rules generated via translation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 13, 19, 22-23, 28, 40, 46, 49-50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (US-20200145538-A1) hereinafter Qiao in view of Dao et al. (US-20200112907-A1) hereinafter Dao.
Regarding claim 1, Qiao discloses: 
A method, in an analytics controller in a service based architecture communications network ([FIGs. 16-17] H-SMF (i.e. analytics controller) in network [0172] 5G system architecture may support services enabling deployments such as network function virtualization and/or software defined networking), the method comprising; 
obtaining an indication of an analytics policy rule, APR ([0341-0343] H-SMF may enforce the one or more PCC rules and/or charging control rules received by the H-PCF (i.e. analytics policy rule)), responsive to a Protocol Data Unit, PDU, session establishment notification message ([0334] H-SMF establish a PDU session with selected H-PCF and get the default PCC Rules for the PDU session), wherein the APR indicates analytics to be carried out by a user plane function node ([0341-0343] to be determined/derived into user plane rules, e.g. packet detection rule, forwarding action rule, QoS enforcement rule, usage reporting rule (i.e. indicates analytics for the UPF) based on the one or more PCC rules and/or the one or more charging control rules received from the H-PCF); 
translating the APR into at least one rule ([0341-0343] H-SMF may enforce the one or more PCC rules and/or charging control rules received by the H-PCF by determining/deriving (i.e. translating, as the PCC/charging control rules are not user plane rules, and wherein the SMF will determine/derive the user plane rules based on the one or more PCC rules and/or the one or more charging control rules, e.g. translated to be sent to the UPF on the user plane so as to enforce rules, such as usage reporting, etc.; they are converted over to rules in the user plane) at least one of the following user plane rules based on the one or more PCC rules and/or the one or more charging control rules received from the H-PCF: e.g. packet detection rule, forwarding action rule, QoS enforcement rule, usage reporting rule, in response to the message received from the H-SMF, the H-UPF may install the user plane rules, and may report the network resources usage to the H-SMF when the quota/threshold reached, and/or event and/or another trigger is (are) met), wherein the at least one rule applies to one of a particular user and particular traffic type, a particular user for all traffic types, and a particular user plane function node ([0341-0343] for H-UPF to enforce the user plane rules received from the H-SMF (i.e. particular H-UPF receiving rules for enforcing is applied to a particular H-UPF by an H-SMF)); and 
transmitting the at least one rule to the user plane function node ([0341-0343] message received from the H-SMF, the H-UPF may install the user plane rules (i.e. rules sent from H-SMF to H-UPF)).
Qiao does not explicitly disclose: 
responsive to a Protocol Data Unit, PDU, session establishment notification message from a Session Management Function, SMF,
setting a condition by at least one rule for reporting the analytics to a network data analytics function, NWDAF, or for forwarding packets to an analytics engine,
However, Dao discloses:
responsive to a Protocol Data Unit, PDU, session establishment notification message from a Session Management Function, SMF ([0074] during PDU Session Establishment procedure, SMF may use one or more of information provided by the UE to decide whether the UE would need QoS information notification for PDU session support [0083] SMF may send the network QoS information to the UE when SMF receives an indication from the PCF that requests the SMF to transmit the network QoS information to the UE during the PDU Session establishment procedure),
setting a condition by at least one rule for reporting the analytics to a network data analytics function, NWDAF ([pg. 21, TABLE 1] NWDA to UPF via interface or reference point Nd2 [0309] UPF may communicate with the NWDAF directly via the Nd2 reference point [0317] measurement configuration data may include how often a report is sent to the NWDAF, when the measurement report is sent to the NWDAF, events to be monitored, … etc. (i.e. conditions for reporting via rule, a configuration data), where the UPF may, as instructed, send measurement reports to the NWDAF), or for forwarding packets to an analytics engine,
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Qiao in view of Dao to have received at least one rule for setting a condition for reporting analytics to a network data analytics function, NWDAF and to have obtained the indication of the APR responsive to a Protocol Data Unit, PDU session establishment notification message from a Session Management Function, SMF. One of ordinary skill in the art would have been motivated to do so to directly send reports to the NWDAF via ND2 reference point and to have a control plane function as a session management function (SMF) perform the method automatically by the control plane function following PDU session establishment for the UE (Dao, [0309] [0317] [0400] [0404]).
Regarding claim 2, Qiao-Dao disclose:
The method of Claim 1, set forth above, wherein the step of obtaining the indication of the APR comprises: 
Qiao discloses:
transmitting to an Analytics Policy Server, APS ([0334] H-PCF (i.e. Analytics Policy Server)), an APR request message comprising a filter ([0334] H-SMF may perform an SM Policy Association Establishment procedure by sending a policy establishment request message to the H-PCF which may comprise at least one of: UE identity, UE IP address, Default 5QI and default ARP, Type of PDU session, Access Type, RAT Type, PLMN identifier, application identifier, allocated application instance identifier, DNN, S-NSSAI(s) and/or network slice instance identifier(s), PDU session ID, user location information, or information of the H-SMF for the PDU session, one or more second PCC rules and/or the one or more second charging control rules, first roaming profile (i.e. filters)), wherein the filter comprises one or more of: an identification of a user ([0334] UE identity), an identification of a user plane Function, and an identification of a traffic type ([0334] Type of PDU session, e.g. IPv4, IPv6, IPv4v6, Ethernet, Unstructured); and 
receiving an APR response message comprising the indication of the APR ([0336] H-PCF may send to the H-SMF a response message, e.g. policy establishment message, comprising the one or more third PCC rules and/or the one or more third charging control rules).
Regarding claim 5, Qiao-Dao disclose:
The method of Claim 1, set forth above, further comprising 
Qiao does not explicitly disclose:
first subscribing with the SMF to receive notifications when a new PDU session is established. 
However, Dao discloses:
first subscribing with the SMF to receive notifications when a new PDU session is established ([0078] SMF may subscribe network QoS information by sending a subscription request to the NWDAF after the PDU Session Establishment procedure (i.e. notification of PDU Session Establishment by sending the request after)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Qiao-Dao to have first subscribed with the SMF to receive notifications when a new PDU session is established. One of ordinary skill in the art would have been motivated to do so to send a subscription request to the NWDAF after the PDU Session Establishment procedure (Dao, [0078]).
Regarding claim 13, Qiao-Dao disclose:
The method of Claim 1, set forth above, further comprising: 
Qiao discloses:
deriving the condition based on an accuracy level indicated in the APR ([0261] gating control rule used to discard packets that don’t match any service data flow of the gating control rule (i.e. accuracy, as packets must match the service data flow of the gating control rule, e.g. only packets matching are kept)).  
Regarding claim 19, Qiao-Dao disclose:
The method of Claim 1, set forth above, further comprising: 
Qiao discloses:
translating the APR into a first rule setting a first condition for reporting analytics to an NWDAF, or for forwarding packets to an analytics engine ([0341-0343] H-SMF may enforce the one or more PCC rules and/or charging control rules received by the H-PCF by determining/deriving (i.e. translating, as the PCC/charging control rules are not user plane rules, and wherein the SMF will determine/derive the user plane rules based on the one or more PCC rules and/or the one or more charging control rules, e.g. translated to be sent to the UPF on the user plane so as to enforce rules, such as usage reporting, etc.; they are converted over to rules in the user plane) at least one of the following user plane rules based on the one or more PCC rules and/or the one or more charging control rules received from the H-PCF: e.g. packet detection rule, forwarding action rule, QoS enforcement rule, usage reporting rule, (i.e. multiple rules, a first rule) in response to the message received from the H-SMF, the H-UPF may install the user plane rules, and may report the network resources usage (e.g. by volume, a first rule) to the H-SMF when the quota/threshold reached, and/or event and/or another trigger is (are) met (i.e. forwarded to the analytics engine, H-SMF)), and a second rule setting a second condition for reporting analytics to an NWDAF, or for forwarding packets to an analytics engine ([0341-0343] H-SMF may enforce the one or more PCC rules and/or charging control rules received by the H-PCF by determining/deriving (i.e. translating, as the PCC/charging control rules are not user plane rules, and wherein the SMF will determine/derive the user plane rules based on the one or more PCC rules and/or the one or more charging control rules, e.g. translated to be sent to the UPF on the user plane so as to enforce rules, such as usage reporting, etc.; they are converted over to rules in the user plane) at least one of the following user plane rules based on the one or more PCC rules and/or the one or more charging control rules received from the H-PCF: e.g. packet detection rule, forwarding action rule, QoS enforcement rule, usage reporting rule, (i.e. multiple rules, a second rule) in response to the message received from the H-SMF, the H-UPF may install the user plane rules, and may report the network resources usage (e.g., by duration, a second rule) to the H-SMF when the quota/threshold reached, and/or event and/or another trigger is (are) met (i.e. forwarded to the analytics engine, H-SMF))
Qiao does not explicitly disclose:
linking the two rules such that the second rule is to be executed sequentially after the first rule.
However, Dao discloses:
linking the two rules such that the second rule is to be executed sequentially after the first rule ([0379] QoS Report may contain measured QoS parameter(s) and/or QoS event(s) according to the instruction in the UPF measurement configuration, and a timestamp indicating the time the measurement was taken (i.e. QoS event, and timestamping the measurement, two linked rules)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Qiao-Dao to have linked two rules to be executed sequentially. One of ordinary skill in the art would have been motivated to do so to indicated a timestamp along with QoS parameters/events in the QoS Report from the UPF (Dao, [0379]).
Regarding claim 22, Qiao discloses:
A method in a User Plane Function, UPF ([FIGs. 16-17] H-UPF in network [0172] 5G system architecture may support services enabling deployments such as network function virtualization and/or software defined networking), the method comprising: 
receiving at least one rule from an analytics controller ([0341-0343] H-SMF (i.e. analytics controller) may enforce the one or more PCC rules and/or charging control rules received by the H-PCF by determining/deriving (i.e. translating, as the PCC/charging control rules are not user plane rules, and wherein the SMF will determine/derive the user plane rules based on the one or more PCC rules and/or the one or more charging control rules, e.g. translated to be sent to the UPF on the user plane so as to enforce rules, such as usage reporting, etc.; they are converted over to rules in the user plane) at least one of the following user plane rules based on the one or more PCC rules and/or the one or more charging control rules received from the H-PCF: e.g. packet detection rule, forwarding action rule, QoS enforcement rule, usage reporting rule, in response to the message received from the H-SMF, the H-UPF may install the user plane rules, and may report the network resources usage to the H-SMF when the quota/threshold reached, and/or event and/or another trigger is (are) met), wherein the at least one rule applies to one of a particular user and particular traffic type, a particular user regardless of traffic type, and a particular user plane function node ([0341-0343] for H-UPF to enforce the user plane rules received from the H-SMF (i.e. particular H-UPF receiving rules for enforcing is applied to a particular H-UPF by an H-SMF)), wherein the at least one rule is translated from an analytics policy rule, APR ([0341-0343] H-SMF may enforce the one or more PCC rules and/or charging control rules received by the H-PCF by determining/deriving (i.e. translating, as the PCC/charging control rules are not user plane rules, and wherein the SMF will determine/derive the user plane rules based on the one or more PCC rules and/or the one or more charging control rules, e.g. translated to be sent to the UPF on the user plane so as to enforce rules, such as usage reporting, etc.; they are converted over to rules in the user plane) at least one of the following user plane rules based on the one or more PCC rules and/or the one or more charging control rules received from the H-PCF: e.g. packet detection rule, forwarding action rule, QoS enforcement rule, usage reporting rule, in response to the message received from the H-SMF, the H-UPF may install the user plane rules, and may report the network resources usage to the H-SMF when the quota/threshold reached, and/or event and/or another trigger is (are) met), responsive to an obtained indication of the APR ([0341-0343] H-SMF may enforce the one or more PCC rules and/or charging control rules received by the H-PCF (i.e. analytics policy rule)), wherein the indication of the APR is obtained responsive to a Protocol Data Unit, PDU, session establishment notification message ([0334] H-SMF establish a PDU session with selected H-PCF and get the default PCC Rules for the PDU session) wherein the APR indicates the analytics to be carried out by a user plane function node ([0341-0343] to be determined/derived into user plane rules, e.g. packet detection rule, forwarding action rule, QoS enforcement rule, usage reporting rule (i.e. indicates analytics for the UPF) based on the one or more PCC rules and/or the one or more charging control rules received from the H-PCF); and 
reporting or forwarding traffic received at the UPF based on the at least one rule ([0341-0343] H-UPF may install the user plane rules, and may report the network resources usage to the H-SMF when the quota/threshold reached, and/or event and/or another trigger is (are) met (i.e. forwarded to the analytics engine, H-SMF), e.g. to the data/traffic packets matching the packet detection rule).
Qiao does not explicitly disclose:
responsive to a Protocol Data Unit, PDU, session establishment notification message from a Session Management Function, SMF,
setting a condition by at least one rule for reporting analytics to a network data analytics function, NWDAF, or for forwarding packets to an analytics engine,
However, Dao discloses:
responsive to a Protocol Data Unit, PDU, session establishment notification message from a Session Management Function, SMF ([0074] during PDU Session Establishment procedure, SMF may use one or more of information provided by the UE to decide whether the UE would need QoS information notification for PDU session support [0083] SMF may send the network QoS information to the UE when SMF receives an indication from the PCF that requests the SMF to transmit the network QoS information to the UE during the PDU Session establishment procedure),
setting a condition by at least one rule for reporting analytics to a network data analytics function, NWDAF ([pg. 21, TABLE 1] NWDA to UPF via interface or reference point Nd2 [0309] UPF may communicate with the NWDAF directly via the Nd2 reference point [0317] measurement configuration data may include how often a report is sent to the NWDAF, when the measurement report is sent to the NWDAF, events to be monitored, … etc. (i.e. conditions for reporting via rule, a configuration data), where the UPF may, as instructed, send measurement reports to the NWDAF), or for forwarding packets to an analytics engine,
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Qiao in view of Dao to have received at least one rule for setting a condition for reporting analytics to a network data analytics function, NWDAF and to have obtained the indication of the APR responsive to a Protocol Data Unit, PDU session establishment notification message from a Session Management Function, SMF. One of ordinary skill in the art would have been motivated to do so to directly send reports to the NWDAF via ND2 reference point and to have a control plane function as a session management function (SMF) perform the method automatically by the control plane function following PDU session establishment for the UE (Dao, [0309] [0317] [0400] [0404]).
Regarding claim 23, Qiao-Dao disclose:
The method of Claim 22, set forth above, wherein the at least one rule comprises 
Qiao discloses:
a first rule ([0341-0343] one of the following user plane rules based on the one or more PCC rules and/or the one or more charging control rules received from the H-PCF: e.g. packet detection rule, forwarding action rule, QoS enforcement rule, usage reporting rule), wherein the first rule comprises one or more of: 
a metric identification, 
a reporting condition ([0341-0343] usage reporting rule), 
an identification of a second rule to be executed sequentially after the first rule, and 
an analytics engine address.  
Regarding claims 28, 40, 46 and 49-50, they do not further define nor teach over the limitations of claims 1, 13, 19  and 22-23, therefore, claims 28, 40, 46 and 49-50 are rejected for at least the same reasons set forth above as in claims 1, 13, 19 and 22-23.
Regarding claim 52, Qiao-Dao disclose:
The UPF of Claim 50, set forth above, wherein the first rule comprises 
Qiao does not explicitly disclose:
a Session Analytics Reporting Rule, SARR, applying to a particular user, and wherein the first rule further comprises: 
an identification of the particular user.
However, Dao discloses:
a Session Analytics Reporting Rule, SARR ([0095] PCF may send an indication to the SMF that the UE is authorized to receive one or more of network QoS information), applying to a particular user ([0095] UE), and wherein the first rule further comprises: 
an identification of the particular user ([0107] UE ID, e.g. SUPI, GPSI, Internal Group ID, External Group ID, PDU Session ID, IP address of UE, Ethernet address of the UE, V2X Application ID, Application ID, S-NSSAI, DNN and RAT Type).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Qiao-Dao to have a Session Analytics Reporting Rule, SARR, apply to a particular user comprising an identification of the particular user. One of ordinary skill in the art would have been motivated to do so to determine if the UE is authorized to receive one or more of network QoS Information (Dao, [0095] [0107]).
Claim(s) 11-12, 24, 38-39 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao-Dao in view of 3GPP (3GPP TS 23.502 V2.0.0 (2017-12)).
Regarding claim 11, Qiao-Dao disclose:
The method of Claim 1, set forth above, further comprising: 
Qiao-Dao do not explicitly disclose:
responsive to the APR referring to an application identification, transmitting a traffic filter request for a traffic filter comprising the application identification to a Packet Flow Description Function, PFDF, and 
receiving the traffic filter from the PFDF.  
However, 3GPP discloses:
responsive to the APR referring to an application identification ([pg. 205] PCC rule with Application Identifier is provided/activated and PFDs are not available at the SMF), transmitting a traffic filter request for a traffic filter comprising the application identification to a Packet Flow Description Function, PFDF ([pg. 205-206] SMF may retrieve PFDs for one or more Application Identifiers in the same Request, Nnef_PFDManagement_Fetch for a PFD to PFDF from SMF (i.e. traffic filter, see further [pg. 96] PCC rule for an Application ID [pg. 231] Nnef_PFDManagement_Fetch service operation with input Application Identifier)), and 
receiving the traffic filter from the PFDF ([pg. 206] Nnef_PFDManagement_Fetch Response from PFDF to SMF).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Qiao-Dao in view of 3GPP to have transmitted a traffic filter request comprising the application identification to a PFDF to receive a traffic filter. One of ordinary skill in the art would have been motivated to do so to fetch a PFD for a SMF to provide to the UPF as part of a PCC Rule (3GPP, [pg. 205-206]).
Regarding claim 12, Qiao-Dao, disclose:
The method of Claim 1, set forth above, further comprising: 
Qiao-Dao do not explicitly disclose:
responsive to the rule applying to a particular user and particular traffic type, transmitting a request for a user plane function, UPF, user-ID to an SMF, and 
receiving the UPF user-ID from the SMF.  
However, 3GPP discloses:
responsive to the rule applying to a particular user and particular traffic type ([pg. 168] UE is identified using an SUPI or GPSI [pg. 53] SMF may perform a Session Management Policy Establishment procedure to establish a PDU Session with the PCF and get the default PCC rules for the PDU session, where the GPSI (i.e. particular user) shall be included if available at the SMF [pg. 54] PDU type IPv4 or IPv6 (i.e. particular traffic)), transmitting a request for a user plane function, UPF, user-ID to an SMF ([pg. 54] SMF notifies the PCF (that has previously subscribed, i.e. requested) with the allocated UE IP address/prefix (i.e. UPF user-id)), and 
receiving the UPF user-ID from the SMF ([pg. 54] SMF notifies the PCF with the allocated UE IP address/prefix).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Qiao-Dao in view of 3GPP to have transmitted a request for a UPF user ID to an SMF and receive the ID. One of Ordinary skill in the art would have been motivated to do so to notify the PCF that has previously subscribed to the SMF with the allocated UE IP address/prefix (3GPP, [pg. 54]).
Regarding claim 24, Qiao-Dao disclose:
The method of Claim 23, set forth above, wherein the first rule comprises 
Qiao-Dao do not explicitly disclose:
an Analytics Reporting Rule, ARR, applying to a particular user and particular traffic type, and wherein the first rule further comprises: 
an identification of the particular user, 
a traffic filter filtering the particular traffic type.
However, 3GPP discloses:
an Analytics Reporting Rule, ARR, applying to a particular user and particular traffic type ([pg. 168] UE is identified using an SUPI or GPSI [pg. 53] SMF may perform a Session Management Policy Establishment procedure to establish a PDU Session with the PCF and get the default PCC rules for the PDU session, where the GPSI (i.e. particular user) shall be included if available at the SMF [pg. 54] PDU type IPv4 or IPv6 (i.e. particular traffic)), and wherein the first rule further comprises: 
an identification of the particular user ([pg. 53] GPSI), 
a traffic filter filtering the particular traffic type ([pg. 80] SMF also provides traffic filters for the IPv6 prefixes).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Qiao-Dao in view of 3GPP to have an Analytics Reporting Rule apply to a particular user and traffic type where the first rule further comprises an identification of the particular user and a filter for filtering the particular traffic type. One of ordinary skill in the art would have been motivated to do so to identify a UE using GPSI and perform a Session Management Policy Establishment procedure to establish a PDU Session with the PCF and get the default PCC rules for the session, where the SMF provides a traffic filter for filtering IPv6 prefixes (3GPP, [pg. 53-54] [pg. 80] [pg. 168]).
Regarding claims 38-39 and 51, they do not further define nor teach over the limitations of claims 11-12 and 24, therefore, claims 38-39 and 51 are rejected for at least the same reasons set forth above as in claims 11-12 and 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BOGINENI et al. (US-20190335002-A1) PROGAMMABLE USER PLANE FUNCTION;
BOGINENI et al. (US-20200196155-A1) UTILIZING MACHINE LEARNING TO PROVIDE CLOSED-LOOP NETOWRK MANAGEMENT OF A FIFTH GENERATION (5G) NETWORK;
Talebi Fard et al. (US-20220104308-A1) NETWORK INITIATED RELEASE ASSISTANCE INFORMATION;
Youn et al. (US-20200120570-A1) METHOD FOR PERFORMING HANDOVER IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR;
DAO et al. (US-20190253917-A1) TRACKING QOS VIOLATED EVENTS.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
9/22/22